IN THE SUPREME COURT OF THE STATE OF NEVADA


                BRAD RESNIK,                                            No. 84751
                Appellant,
                vs.
                QUALITY LOAN SERVICE
                CORPORATION; SATICOY BAY LLC
                SERIES 4928 E MONROE AVENUE;
                NATIONSTAR MORTGAGE LLC, D/B/A
                                                                           FILE
                MR. COOPER; U.S. BANK TRUST                                AUG 03 2022
                NATIONAL ASSOCIATION, AS
                                                                        ELIZABEIll A. BROWN
                OWNER TRUSTEE FOR VRMTG                               CLERKX WPREME COURT
                ASSET TRUST; AND SHELLPOINT,                          BY      •Y
                                                                            DEPUTYLV2
                Res • ondents.


                                     ORDER DISMISSING APPEAL

                            This is an appeal from a district court order granting a
                temporary writ of restitution. Eighth Judicial District Court, Clark County;
                Veronica Barisich, Judge.
                            Respondent Saticoy Bay LLC Series 4928 E Monroe Avenue has
                filed a motion to dismiss this appeal for lack of jurisdiction, pointing out
                that no authority authorizes an appeal from an order granting a temporary
                writ of restitution. Appel lant opposes, asserting that the order constitutes
                an injunction appealable under NRAP 3A(b)(3).
                            The right to appeal is statutory; if no statute or court rule
                provides for an appeal, no right to appeal exists. See Taylor Constr. Co. v.
                Hilton Hotels, 100 Nev. 207, 678 P.2d 1152 (1984); Kokkos v. Tsalikis, 91
                Nev. 24, 530 P.2d 756 (1975). Here, as Saticoy Bay asserts, no statute or
                court rule expressly provides for an appeal from an order granting a
                temporary writ of restitution. See NRAP 3A(13).


SUPREME COURT
          OF
       NEVADA


(0)   1947A
                              Nevertheless,    appellant     argues   that   because   the   order

                  commands the sheriff or constable to act, it constitutes an injunction, which
                  is expressly appealable under NRAP 3A(b)(3). See Peck v. Crouser, 129 Nev.
                  120, 124, 295 P.3d 586, 588 (2013) ("An injunction is la] court order
                  commanding or preventing an action." (quoting Black's Law Dictionary 800
                  (8th ed. 2004)). We disagree. The order granting a writ of restitution, while
                  bearing some similarity to an injunction, does not command any party to
                  act or refrain from acting on an ongoing basis to prevent irreparable harm
                  or to undo a wrong, enforceable against that party by contempt. See Nken
                  v. Holder, 556 U.S. 418, 428 (2009) ("When a court employs the
                  extraordinary remedy of injunction, it directs the conduct of a party, and
                  does so with the backing of its full coercive powers. . . . It is true that in a
                  general sense, every order of a court which commands or forbids is an
                  injunction; but in its accepted legal sense, an injunction is a judicial process
                  or mandate operating in personarn." (internal quote marks, alterations, and
                  citations omitted)); Orange County v. Hongkong & Shanghai Banking
                  Corp., 52 F.3d 821, 825-26 (9th Cir. 1995) (recognizing three fundamental
                  characteristics of injunctions: they are (1) directed to a particular party, (2)
                  enforceable by contempt, and (3) designed to accord or protect substantive
                  relief (citing 16 Charles A. Wright et al., Federal Practice and Procedure
                  § 3922 at 29 (1977))). Further, in Peck, we recognized that "injunctions are
                  governed by NRCP 65, which sets forth the procedure for seeking an
                  injunction and the form that an order granting an injunction must take."
                  129 Nev. at 124, 295 P.3d at 588. The challenged order does not appear
                  subject to NRCP 65's requirements. Finally, we have dismissed appeals
                  from temporary writs of restitution in the past, see, e.g., Chauvin v. Nat'l
                  Default Seru. Corp., No. 59380, 2012 WL 472742 (Nev. Feb. 13, 2012) (Order

SUPREME COURT
       OF
    NEVADA
                                                         2
iO 1947À    ctS
                Dismissing Appeal); Shawhan v. Shawhan, No. 52459, 2008 -WL 6124824
                (Nev. Dec. 19, 2008) (Order Dismissing Appeal); Naseef v. County of Clark,
                Docket No. 34947 (May 11, 2000) (Order Dismissing Appeal in Part), and
                we have historically considered such matters an appropriate subject of an
                original petition for writ relief. See, e.g., KJ.B. Inc. v. Second Judicial Dist.
                Court, 103 Nev. 473, 745 P.2d 700 (1987); Farnow v. Eighth Judicial Dist.
                Court, 64 Nev. 109, 178 P.2d 371 (1947). Accordingly, we decline to treat
                the order granting a writ of restitution as equivalent to an injunction for
                appeal purposes.
                            As we lack jurisdiction, and without prejudice to appellant's
                ability to seek writ relief, we grant Saticoy Bay's motion and
                             ORDER this appeal DISMISSED.'



                                                                           L)          J.
                                                     Silver



                                                     Cadish




                     "In light of this order, appellant's emergency motion for stay is denied
                as moot.
SUPREME COURT
      OF
   N EVADA
                                                       3
  1947A
                cc:   Hon. Veronica Barisich, District Judge
                      Ara H. Shirinian, Settlement Judge
                      Benjamin B. Childs
                      Akerman LLP/Las Vegas
                      Troutman Pepper Hamilton Sanders LLP/Las Vegas
                      McCarthy & Holthus, LLP/Las Vegas
                      Law Offices of Michael F. Bohn, Ltd.
                      Eighth District Court Clerk




SUPREME COURT
          OF
      NEVADA
                                                 4
101 I ‘>47A